Case 1:13-cv-04933-MKB-JO Document 128

UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA and
NEW YORK STATE ex ref. ORLANDO LEE,
MELVILLE LUCKIE and LUZ GONZALEZ,

Plaintiffs/Relators,

- against -
NORTHERN METROPOLITAN
FOUNDATION FOR HEALTHCARE, INC.,
NORTHERN MANOR MULTICARE
CENTER, INC. AND NORTHERN MANOR
ADULT DAY HEALTH CARE PROGRAM,

Defendants.

Filed 01/02/20 Page 1 of 1 PagelD #: 2585

NOTICE OF CHANGE OF
ADDRESS FOR NOAH A.
KINIGSTEIN

 

 

Civ. No. CV 13-4933 (MKB)

I, Noah A. Kinigstein, was formerly located at 315 Broadway, Suite 200, New York, NY

10007. My new address is Noah A. Kinigstein, 225 Broadway, Suite 1901, New York, NY

10007.

Dated: New York, New York
December 23, 2019

Noah A. Kinigstein, Esq.
Attorney for Plaintiff-Relator
Melville Luckie

Lt hy

Noah A. Kinigstein, nbd,

225 Broadway, Suite 1901
New York, NY 10007

Tel.: (212) 285-9300

Fax: (212) 766-2298

E-mail- nakasequal@aol.com

 
